Citation Nr: 0842270	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-00 010A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1965 to June 1968, including service in Vietnam for 
which he was awarded the Purple Heart Medal.  The veteran 
died in December 2004; the appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas that denied the appellant's claim for 
service connection for the cause of the veteran's death.

In October 2008, a videoconference hearing was held between 
the Little Rock, Arkansas RO and the Board in Washington, DC 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the file.  


FINDINGS OF FACT

1.  The veteran died in December 2004, at the age of 58, from 
cardio-respiratory arrest related to metastatic pancreatic 
carcinoma; diabetes mellitus was listed on the death 
certificate as a significant condition contributing to death.

2.  At the time of his death, the veteran was service 
connected for PTSD, rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; residuals of a 
gunshot wound of the left knee, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity, rated as 
10 percent disabling; and peripheral neuropathy of the left 
lower extremity, rated as 10 percent disabling.  

3.  It is at least as likely as not that the service-
connected diabetes mellitus contributed materially to the 
veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for the cause of the veteran's death is warranted.  
§§ 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
(service connection).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that service connection for the cause 
of the veteran's death should be established because his 
service-connected diabetes mellitus (DM) disability 
contributed substantially to his death in December 2004.  She 
contends that the veteran's death, as shown by the death 
certificate, was materially caused by a condition (pancreatic 
cancer) entitled to be considered service connected because 
the veteran's service-connected DM resulted in debilitating 
effects and general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of the pancreatic cancer.  The appellant also 
contends that the veteran's service-connected DM was of such 
severity as to have a material influence in hastening his 
death from the pancreatic cancer.  See Board Hearing 
Transcript.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

The veteran's death certificate lists the immediate cause of 
death as cardio-respiratory arrest due to metastatic 
pancreatic cancer.  Listed as an other significant conditions 
contributing to death but not resulting in the underlying 
cause was diabetes mellitus.  An autopsy was not performed.  

Review of the medical evidence of record reveals that the 
veteran was diagnosed with DM in 1989.  He was diagnosed with 
pancreatic cancer in March 2004.  At that time, the veteran 
was given the option of having pre-operative chemotherapy and 
radiation in hopes of shrinking his large pancreatic tumor 
enough for resection.  After undergoing such treatment, there 
was little response in the tumor and the cancer was declared 
inoperable.  In December 2004, the veteran fell and sought 
medical treatment for severe abdominal pain.  Evidence of a 
perforated viscus was found.  The veteran had renal failure.  
He also had evidence of metabolic acidosis that was likely 
due to underlying infection.  Surgical intervention was ruled 
out due to the veteran's terminal cancer.  Antibiotics were 
prescribed, but it was felt that this would not stem the tide 
and that the veteran would die from complications of his 
perforated viscus and underlying pancreatic cancer.  The 
veteran rapidly deteriorated and died on the same day that he 
was admitted to a private hospital.

In November 2006, a VA doctor reviewed the veteran's claims 
file.  The reviewing doctor noted that the veteran's death 
resulted from far-advanced metastatic pancreatic cancer and 
that his final event was complicated by a ruptured viscus, 
renal failure, coagulopathy and probable sepsis.  The 
reviewing doctor also noted that the terminal hospital 
records did not contain any mention or findings to suggest 
that diabetic ketoacidosis was a cause.  After considering 
all of the factors present, the reviewing doctor concluded 
that the veteran's primary cause of death was the far-
advanced pancreatic cancer.  However, the doctor also stated 
that patients with diabetes do not fare as well as those 
without diabetes when confronted with life-threatening 
illnesses.  The immune system and other body systems do not 
function as well as they do in people without diabetes.  The 
doctor concluded that it was at least as likely as not that 
the veteran's DM did contribute to his demise.

The RO subsequently sought another medical opinion.  In March 
2007, another VA physician reviewed the veteran's claims 
file.  The reviewer concluded that there was no evidence to 
support a finding that the veteran's DM was out of control or 
poorly controlled.  The reviewer noted that the medical 
literature includes some studies that indicate that DM is a 
risk factor for the development of pancreatic cancer while 
other studies do not support such a connection.  Therefore, 
this reviewer thought it would be speculative to opine on a 
direct causal relationship between the two conditions.  The 
reviewer also stated that there was no evidence of record to 
indicate that the veteran's DM caused, aggravated or 
contributed to his death.  However, there was no discussion 
of the rationale for these conclusions, especially in light 
of the listing of DM on the death certificate as a 
significant condition contributing to death and the November 
2006 VA medical opinion that DM did contribute to the 
veteran's death.

Based on the veteran's active service in Vietnam, the Board 
presumes that the veteran was exposed to herbicides.  
However, carcinoma of the pancreas is not a condition 
enumerated under 38 C.F.R. § 3.309(e).  The appellant is 
therefore not entitled to a presumption that the veteran's 
cause of death is due to herbicide exposure.  Consequently, 
the record must show competent medical evidence establishing 
a connection between active service, to include the presumed 
exposure to herbicides in Vietnam, and the veteran's 
development of carcinoma of the pancreas.  The regulations 
governing presumptive service connection for Agent Orange do 
not preclude a veteran or the appellant from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).

Accordingly, the Board will proceed to evaluate the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110, and 38 C.F.R. 
§ 3.303, including consideration of whether the veteran's 
cause of death (carcinoma of the pancreas) has been linked to 
his presumed Agent Orange exposure.

In this case, service treatment records clearly do not show 
that the veteran suffered from pancreatic cancer during 
active service. Evidence of record also reflects that the 
veteran was first shown to have pancreatic cancer in 2004 - 
more than 35 years after his separation from service and it 
cannot be presumed to have been incurred during service.  In 
addition, the record does not contain any objective medical 
evidence that indicates that the veteran's carcinoma of the 
pancreas was linked to his period of active military service, 
including herbicide and/or pesticide exposure during service 
in the Republic of Vietnam.

In the alternative, the appellant has alleged that the 
veteran's service-connected diabetes contributed to worsen 
his condition and to hasten his death from the pancreatic 
cancer.  As previously noted, the cause of the veteran's 
death may be service connected if a disability which the 
veteran incurred or aggravated in service was either the 
principal or contributory cause of his death.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be a 
contributory cause of death, that disability must contribute 
substantially or materially to the death; it must combine to 
cause death; it must aid or lend assistance to the production 
of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. Brown, 6 
Vet. App. 390 (1994).  A service-connected disability may be 
a contributory cause of death if it results in debilitating 
effects and general impairment of health to the extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  A service-connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  At the time of the veteran's death, service 
connection was in effect for diabetes mellitus.

In reviewing the record, the Board finds medical evidence 
that the veteran's service-connected DM contributed to the 
cause of his death-cardio-respiratory arrest due to 
pancreatic carcinoma.  As indicated in the November 2006 VA 
medical opinion, diabetes affects the immune system and other 
body systems and reduces the function of those systems.  
There is the suggestion in that VA medical opinion that , 
when 38 C.F.R. § 3.312 is considered, the veteran's service-
connected DM disability affected said vital systems in a 
manner that left the veteran less physically capable of 
mounting a response to the pancreatic cancer.

Resolving reasonable doubt in favor of the appellant, the 
evidence of record suggests that it is at least as likely as 
not that the veteran's DM affected a vital organ/system and 
was of itself of a progressive or debilitating nature thereby 
aiding or lending assistance to the production of death, and 
that it is at least as likely as not that the service-
connected DM was a material factor in accelerating the 
veteran's death.  Although the facts in this case only 
suggest that the veteran's immediate cause of death, 
pancreatic cancer, might be related, based on exacerbation, 
to the service-connected DM, the Board finds that there is 
sufficient medical evidence to conclude that the veteran's DM 
was a contributory cause of his death in December 2004 by way 
of accelerating death.  Accordingly, with resolution of 
reasonable doubt in the appellant's favor, the Board finds 
that the evidence more nearly approximates equipoise on each 
legal question relevant to the claim and that service 
connection for the cause of the veteran's death is therefore 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


